DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 9, the wording "in response to communication not being performed via the at least one mmWave antenna module, acquire the signal information via the at least one mmWave antenna module to track the position is very unclear. When communication not being performed via the at least one mmWave antenna module, it is conflicting as to why the signal information is acquired via the at least one mmWave antenna module to track the position. Therefore, claim 9 is regarded as unclear and not fully supported by the description.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating     
    obviousness or nonobviousness.

6.	Claims 1, 2, 4-7, 9-12, 14 and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Min et al. (US Publication 2020/0019686, hereinafter Min) in view of Baba (US Publication 2017/0300780).    
Regarding claim 1, Min discloses an electronic device wearable by a user (Min, fig. 1, an electronic device, para. 0056, the electronic device can be a wearable device), comprising: 
a camera (Min, fig. 1, camera module); 
Min, fig. 1, antenna module, para. 0053, antenna module for transmitting or receiving signal or power to or from an external electronic device; the antenna module may include one or more antennas; para’s 0030-0031, the electronic device authenticates an object through a millimeter-wave  communication module); and 
at least one processor (Min, fig. 1, processor 120), wherein the at least one processor is configured to: 
acquire image information of a surrounding environment via the camera (Min, fig. 1, para. 0009, para. 0033, the electronic device performs a second object authentication operation by acquiring object information through the camera);
acquire signal information resulting from reflection of a signal emitted from the at least one mmWave antenna module by the surrounding environment (Min, fig. 1, para. 0009, para’s 0030-0031, the electronic device according to certain embodiments may provide an apparatus and a method for authenticating an object through a millimeter-wave communication module by transmitting a sequence of directional beams having a first beam width to scan regions having a size through the antenna array, receiving a sequence of first reflected waves generated by reflection of the sequence of the directional beams from an object through the antenna array).
Min does not explicitly disclose but Baba discloses:
track a position of the user, based on at least one of the image information acquired via the camera and the signal information acquired via the at least one mmWave antenna module (Baba, para’s 0035 and 0036, detect an object based on an image signal transmitted from the monocular camera, i.e., a captured image from the monocular camera. More specifically, the collision mitigation ECU 7 applies image analysis to the captured image represented by the image signal to identify an object. A pre-stored object model is prepared for each object type, such as a vehicle, a pedestrian, or the like, which allows not only determination of the presence of an object, but also identification of its object type. The collision mitigation ECU 7 determines a Y-coordinate of the object in the XY-plane based on a vertical position of the object in the captured image, and a horizontal azimuth angle of the object (an angular position from the direction ahead of the own vehicle) based on a horizontal position of the object in the capture image; Baba, para. 0031, detects an object based on a radar signal transmitted from the millimeter-wave radar, i.e., detection information from the millimeter-wave radar. More specifically, based on the radar signal, the collision mitigation ECU 7 calculates (or determines) a linear distance from the own vehicle to the object and a horizontal azimuth angle of the object (i.e., an angular position of the object from the direction ahead of the own vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Baba’s features into Min’s invention for enhancing user’s operation by providing tracking of user or user’s device in an environment.  

Regarding claim 2, Min-Baba discloses electronic device of claim 1, further comprising: an illuminance sensor, wherein the at least one processor is configured to: in response to an illuminance being sensed by the illuminance sensor exceeding a threshold value, acquire the image information via the camera to track the position; and, in response Min, para. 0009, the at least one processor is configured to identify brightness around the electronic device through the sensor module, perform a first object authentication operation through the antenna array and the wireless communication module when the sensed brightness is equal to or lower than a set level, and perform a second object authentication operation through the camera, the antenna array and the wireless communication module when the sensed brightness is higher than the set level; para. 0031, the communication signal can be a millimeter waves “mmWave”).

Regarding claim 4, Min-Baba discloses electronic device of claim 1, wherein the at least one mmWave antenna module comprises a first antenna module and a second antenna module, and the at least one processor is configured to communicate with an external device via the first antenna module (Min, para. 0053, antenna module may include one or more antennas for transmitting or receiving signal or power to or from an external electronic device). 

Regarding claim 5, Min-Baba discloses electronic device of claim 4, wherein the at least one processor is configured to: in response to a state of the communication with the external device corresponding to a first state, acquire the signal information via the second antenna module to track the position; and in response to a state of the communication with the external device corresponding to a second state that does not correspond to the first state, communicate with the external device via the first antenna Min, para. 0053, antenna module may include one or more antennas for transmitting or receiving signal or power to or from an external electronic device; it is obvious and/or well known in the art that in the case the strength/intensity of a return signal is above a predetermined level, communication can proceed, when strength/intensity is below the predetermined level, other available antenna(s) may be used to direct transmitting or receiving signal).
The motivation to combine references with well-known technique in the art would have been to enhance user’s operation by effectively tracking objects in the environment. 

Regarding claim 6, Min-Baba discloses electronic device of claim 5, further comprising: an illuminance sensor, wherein the at least one processor is further configured to: in response to the state of the communication with the external device corresponding to the second state and an illuminance sensed by the illuminance sensor exceeding a threshold value, acquire the image information via the camera to track the position; and in response to the illuminance being equal to or less than the threshold value, acquire the signal information via the at least one antenna module to track the position (Min, para. 0009, the at least one processor is configured to identify brightness around the electronic device through the sensor module, perform a first object authentication operation through the antenna array and the wireless communication module when the sensed brightness is equal to or lower than a set level, and perform a second object authentication operation through the camera, the antenna array and the wireless communication module when the sensed brightness is higher than the set level).

Regarding claim 7, Min-Baba discloses electronic device of claim 6, wherein the at least one processor is configured to, in response to tracking the position by using the signal information acquired via the second antenna module, correct the position by using the image information acquired via the camera (Min, para. 0009, perform a second object authentication operation through the camera, the antenna array and the wireless communication module; it is obvious and/or well known in the art to tracking object by combining the processes of using the image information acquired via the camera and using the signal information acquired via the antenna module).
The motivation to combine references with well known technique in the art would have been to enhance user’s operation by effectively tracking objects in the environment.

Regarding claim 9, Min-Baba discloses the electronic device of claim 1, wherein the at least one processor is configured to, in response to communication not being performed via the at least one mmWave antenna module, acquire the signal information via the at least one mmWave antenna module to track the position (Min, fig. 1, para. 0009, 0030-0031, and 0053, antenna module may include one or more antennas for transmitting or receiving signal or power to or from an external electronic device; when only a single antenna is provided and is used for communicating with an external device, it is obvious to resort to acquiring the image information via the camera to track the position; when the single antenna is not used for communicating with the external device, the antenna could be used for acquiring signal information via the single mmWave antenna module to track the position).

Regarding claim 10, Min-Baba discloses the electronic device of claim 1, further comprising a display, wherein the at least one processor is configured to display information about the tracking of the position of the user on the display (Min, fig. 1, para. 0043, a display device for display data/information of user and the environment).

Regarding claims 11, 12, 14, and 15, these claims comprise limitations substantially the same as claims 1, 2, 4, and 5; therefore they are rejected by similar rationale.

7.	Claims 3, 8, and 13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Min-Baba, as applied to claims 1, 5, and 11 above, in view of Kanetake et al. (US Publication 2018/0158203, hereinafter Kanetake).
	Regarding claim 3, Min-Baba discloses electronic device of claim 1, wherein the at least one processor is further configured to: track the position by using the camera in response to a criterion indicating a sensed brightness is equal to or lower than a set level a brightness; and, in response to the sensed brightness is equal to or lower than a set level a brightness, acquire the signal information via the at least one mmWave antenna module to track the position (see Min, para. 0009 as described in claim 1 above).
	Min-Baba does not explicitly disclose the criterion being a number of feature points detected by the camera based on the image information exceeding a designated number. 	Kanetake discloses the criterion being a number of feature points detected by the camera based on the image information exceeding a designated number (Kanetake, para’s 0070-0072, feature point extraction unit 155 extracts feature points from the candidate range. The feature point extraction unit 155 counts the number of feature points included in the candidate range; where the number of feature points included in a candidate range is less than a predetermined number, the feature point extraction unit 155 relaxes a condition for feature point extraction and repeatedly performs processing for extracting feature points again. In a case of identifying feature points by using the corner detection of Harris, the feature point extraction unit 155 calculates an autocorrelation property between a certain point and the periphery thereof, and in a case where the autocorrelation property is less than a threshold value, the feature point extraction unit 155 identifies the certain point as a feature point, for example. Therefore, in order to extract more feature points, the feature point extraction unit 155 raises the threshold value, thereby relaxing the condition for the feature point extraction. For each of candidate ranges, the feature point extraction unit 155 repeatedly performs the above-mentioned processing. The number of feature points can be seen as a criterion of tracking and detecting an object, and it is obvious that when the number of feature points detected by the camera based on the image information exceeding a designated number, track the position by using the camera would be an obvious choice; and, in response to the number of the feature points being equal to or less than the designated number, other position tracking method including acquiring signal information via mmWave antenna module would be a prevailing choice).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kanetake’s features into Min-Baba’s invention for enhancing user’s viewing experience in a VR or AR environment.

	Regarding claim 8, Min-Baba discloses electronic device of claim 5, wherein the at least one processor is further configured to: in response to the state of the communication with the external device corresponding to the second state, track the position by using the camera in response to a criterion indicating a sensed brightness is higher than a set level a brightness (see Min, para. 0009 as described in claim 1 above).
	Min-Baba does not explicitly disclose the criterion being a number of feature points detected by the camera based on the image information exceeding a designated number. 	Kanetake discloses the criterion being a number of feature points detected by the camera based on the image information exceeding a designated number (Kanetake, para’s 0070-0072, feature point extraction unit 155 extracts feature points from the candidate range. The feature point extraction unit 155 counts the number of feature points included in the candidate range; where the number of feature points included in a candidate range is less than a predetermined number, the feature point extraction unit 155 relaxes a condition for feature point extraction and repeatedly performs processing for extracting feature points again. In a case of identifying feature points by using the corner detection of Harris, the feature point extraction unit 155 calculates an autocorrelation property between a certain point and the periphery thereof, and in a case where the autocorrelation property is less than a threshold value, the feature point extraction unit 155 identifies the certain point as a feature point, for example. Therefore, in order to extract more feature points, the feature point extraction unit 155 raises the threshold value, thereby relaxing the condition for the feature point extraction. For each of candidate ranges, the feature point extraction unit 155 repeatedly performs the above-mentioned processing. The number of feature points can be seen as a criterion of tracking and detecting an object, and it is obvious that when the number of feature points detected by the camera based on the image information exceeding a designated number, track the position by using the camera would be an obvious choice; and, in response to the number of the feature points being equal to or less than the designated number, other position tracking method including acquiring signal information via mmWave antenna module would be a prevailing choice).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kanetake’s features into Min-Baba’s invention for enhancing user’s viewing experience in a VR or AR environment.

	Regarding claim 13, this claim comprises limitations substantially the same as claim 3; therefore, it is rejected by similar rationale.

8.	Claims 16, 17, 19, and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Min et al. (US Publication 2020/0019686, hereinafter Min) in view of Baba (US Publication 2017/0300780), and further in view of Kim et al. (US Publication 2020/0301146, hereinafter Kim).
	Regarding claim 16, this claim comprises limitations substantially the same as claim 1; therefore it is rejected under AIA  35 U.S.C. 103 as being unpatentable over Min in view of Baba by the same rationale.
	Min in view of Baba further discloses tracking a position of the user using detection information from the millimeter-wave radar and antenna (Baba, para’s 0035 and 0036, detect an object based on an image signal transmitted from the monocular camera, i.e., a captured image from the monocular camera. More specifically, the collision mitigation ECU 7 applies image analysis to the captured image represented by the image signal to identify an object. A pre-stored object model is prepared for each object type, such as a vehicle, a pedestrian, or the like, which allows not only determination of the presence of an object, but also identification of its object type. The collision mitigation ECU 7 determines a Y-coordinate of the object in the XY-plane based on a vertical position of the object in the captured image, and a horizontal azimuth angle of the object (an angular position from the direction ahead of the own vehicle) based on a horizontal position of the object in the capture image; Baba, para. 0031, detects an object based on a radar signal transmitted from the millimeter-wave radar, i.e., detection information from the millimeter-wave radar. More specifically, based on the radar signal, the collision mitigation ECU 7 calculates (or determines) a linear distance from the own vehicle to the object and a horizontal azimuth angle of the object (i.e., an angular position of the object from the direction ahead of the own vehicle).
	Min-Baba does not explicitly disclose:
	a lens part; a projector configured to output data to the lens part, the output data being refracted through a prism and displayed on the lens part.
	Kim discloses a lens part; a projector configured to output data acquired to the lens part, the output data being refracted through a prism and displayed on the lens part (Kim, para’s 0031, 0065 and 0066, claim 5, discloses a virtual retinal display setting in which a projector directs a peripheral image toward a prism, the prism refracts the peripheral image to an optical element; light is directed from the optical element to the pupil position of the user's eye).


Regarding claim 17, Min-Baba-Kim discloses the electronic device of claim 16, further comprising: an illuminance sensor, wherein the at least one processor is configured to: in response to an illuminance sensed by the illuminance sensor exceeding a threshold value, acquire the image information via the camera to track the position; and, in response to the illuminance being equal to or less than the threshold value, acquire the signal information via the at least one mmWave antenna module to track the position (Min, para. 0009, the at least one processor is configured to identify brightness around the electronic device through the sensor module, perform a first object authentication operation through the antenna array and the wireless communication module when the sensed brightness is equal to or lower than a set level, and perform a second object authentication operation through the camera, the antenna array and the wireless communication module when the sensed brightness is higher than the set level; para. 0031, the communication signal can be a millimeter waves “mmWave”).

Regarding claim 19, Min-Baba-Kim discloses the electronic device of claim 16, further comprising: a single mmWave antenna module as the at least one mmWave antenna module, wherein the at least one processor is further configured to: in response to communication with an external device being performed via the single mmWave Min, fig. 1, para. 0009, para’s 0030-0031, para. 0053, antenna module may include one or more antennas for transmitting or receiving signal or power to or from an external electronic device; when only a single antenna is provided and is used for communicating with an external device, it is obvious to resort to acquiring the image information via the camera to track the position; when the single antenna is not used for communicating with the external device, the antenna could be used for acquiring signal information via the single mmWave antenna module to track the position).

Regarding claim 20, Min-Baba-Kim discloses the electronic device of claim 16, wherein the at least one mmWave antenna module comprises: a first antenna module and a second antenna module, and the at least one processor is further configured to: communicate with an external device via at least the first antenna module; in response to a state of the communication with the external device corresponding to a first state, acquire the signal information via the second antenna module to track the position; and in response to a state of the communication with the external device corresponding to a second state lower than the first state, communicate with the external device via the first antenna module and the second antenna module (Min, para. 0053, antenna module may include one or more antennas for transmitting or receiving signal or power to or from an external electronic device; it is obvious and/or well known in the art that in the case the strength/intensity of a return signal is above a predetermined level, communication can proceed, when strength/intensity is below the predetermined level, other available antenna(s) may be used to direct transmitting or receiving signal).
The motivation to combine references with well-known technique in the art would have been to enhance user’s operation by effectively tracking objects in the environment.

9.	Claim 18 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Min-Baba, as applied to claim 16 above, in view of Kanetake et al. (US Publication 2018/0158203, hereinafter Kanetake).
	Regarding claim 18, Min-Baba-Kim discloses electronic device of claim 16, wherein the at least one processor is further configured to: in response to the state of the communication with the external device corresponding to the second state, track the position by using the camera in response to a criterion indicating a sensed brightness is higher than a set level a brightness (see Min, para. 0009 as described in claims 1 and 16 above).
	Min-Baba does not explicitly disclose the criterion being a number of feature points detected by the camera based on the image information exceeding a designated number. 	Kanetake discloses the criterion being a number of feature points detected by the camera based on the image information exceeding a designated number (Kanetake, para’s 0070-0072, feature point extraction unit 155 extracts feature points from the candidate range. The feature point extraction unit 155 counts the number of feature points included in the candidate range; where the number of feature points included in a candidate range is less than a predetermined number, the feature point extraction unit 155 relaxes a condition for feature point extraction and repeatedly performs processing for extracting feature points again. In a case of identifying feature points by using the corner detection of Harris, the feature point extraction unit 155 calculates an autocorrelation property between a certain point and the periphery thereof, and in a case where the autocorrelation property is less than a threshold value, the feature point extraction unit 155 identifies the certain point as a feature point, for example. Therefore, in order to extract more feature points, the feature point extraction unit 155 raises the threshold value, thereby relaxing the condition for the feature point extraction. For each of candidate ranges, the feature point extraction unit 155 repeatedly performs the above-mentioned processing. The number of feature points can be seen as a criterion of tracking and detecting an object, and it is obvious that when the number of feature points detected by the camera based on the image information exceeding a designated number, track the position by using the camera would be an obvious choice; and, in response to the number of the feature points being equal to or less than the designated number, other position tracking method including acquiring signal information via mmWave antenna module would be a prevailing choice).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kanetake’s features into Min-Baba-Kim’s invention for enhancing user’s viewing experience in a VR or AR environment.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/           Primary Examiner, Art Unit 2484